DETAILED ACTION
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-9, 12-15  and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  STEFANI et al (Pub. No.: US 2019/0164080 A1) (hereinafter STEFANI).

As per claim 1, STEFANI discloses a computer-implemented method, comprising: -	2monitoring, by a computing service, one or more performance metrics of a set 3of worker nodes of a computing cluster (STEFANI, Fig 6, paragraph 0027, 0050-0051, wherein the auto-scaling system 106 includes an auto-scaling monitor 108 that can trigger an auto-scaling—e.g., an addition and/or removal of model instances from a fleet 116 by an auto-scaling engine 114—based on monitoring (or obtaining) operational metric values 110 associated with operating conditions of the fleet); -	4detecting, by the computing service, that a performance metric is below a 5performance threshold (STEFANI, Fig 6, paragraph 0027, 0051 wherein a variety of operational metric values 110 are shown that can be monitored and potentially be used to determine whether the current fleet 116 of model instances 118A-118N serving a model 120 is over- or under-provisioned and thus, whether to add or remove capacity from the fleet); -	6in response to detecting that the performance metric is below the performance 7threshold, performing, by the computing service, a first adjustment to a number of worker 8nodes in the set of worker nodes of the computing cluster (STEFANI, Fig 6, paragraph 0027, 0052, wherein a variety of operational metric values 110 are shown that can be monitored and potentially be used to determine whether the current fleet 116 of model instances 118A-118N serving a model 120 is over- or under-provisioned and thus, whether to add or remove capacity from the fleet. The first adjustment can be the adding/removing capacity to the fleet that occurs in a first round or period of time); -	9obtaining, by the computing service, training data for a machine-learning 10model based at least in part on performing the first adjustment (STEFANI, Fig 7, paragraph 0055, wherein generating a model based on the monitored operational metric values. The generation can include applying forecasting or machine learning techniques to a set of historical operational metric data associated with the fleet of model instances to generate the model. The set of historical operational metric data can be the obtained training data); -	11training, by the computing service, the machine-learning model utilizing the 12training data and a supervised machine-learning algorithm (STEFANI, Fig 7, paragraph 0024, 0055, wherein a provider network 102 includes a machine learning service 103 allowing users to train and/or host machine learning models 120.  Generating a model based on the monitored operational metric values. The generation can include applying forecasting or machine learning techniques to a set of historical operational metric data associated with the fleet of model instances to generate the model.); -	13obtaining, by the computing service, an output indicating a predicted 14performance change in the computing cluster, the output being obtained based at least in part 15on providing one or more subsequent performance metrics of the computing cluster to the 16machine-learning model as input (STEFANI, Fig 7, paragraph 0040, 0055, wherein alternatively or additionally implement predictive auto-scaling. By analyzing at historical trends (e.g., using forecasting or machine learning techniques) embodiments can predict spikes or dips in traffic before they occur, and add or remove capacity ahead of time to provide a much smoother transition to an upcoming spike (or lull)); and -	17performing, by the computing service, a second adjustment to the set of 18worker nodes based at least in part on the output indicating the predicted performance change 19in the computing cluster (STEFANI, Fig 7, paragraph 0040, 0055, wherein alternatively or additionally implement predictive auto-scaling. By analyzing at historical trends (e.g., using forecasting or machine learning techniques) embodiments can predict spikes or dips in traffic before they occur, and add or remove capacity ahead of time to provide a much smoother transition to an upcoming spike (or lull). The second adjustment can be the adding/removing capacity to the fleet that occurs in a second round or period of time as a result of predicting spikes or dips in traffic).

As per claim 3, claim 1 is incorporated and STEFANI further discloses wherein the output 2indicating the predicted performance change indicates how many worker nodes will be 3utilized for computing tasks at a subsequent time, the subsequent time occurring within a 4predefined period of time in the future (STEFANI, Fig 7, paragraph 0040, 0055, wherein alternatively or additionally implement predictive auto-scaling. By analyzing at historical trends (e.g., using forecasting or machine learning techniques) embodiments can predict spikes or dips in traffic before they occur, and add or remove capacity ahead of time to provide a much smoother transition to an upcoming spike (or lull)); 

As per claim 4, claim 1 is incorporated and STEFANI further wherein performing 2the first adjustment or performing the second adjustment comprises increasing the quantity of  the set of worker nodes or decreasing the quantity of the set of worker nodes (STEFANI, Fig 6-7, paragraph 0027, 0052, 055 wherein the adding and removing capacity to/from the fleet can be the increasing and decreasing as claimed); 

As per claim 5, claim 1 is incorporated and STEFANI further discloses wherein performing  the first adjustment comprises provisioning a number of additional worker nodes to the set of 3worker nodes of the computing cluster (STEFANI, Fig 6-7, paragraph 0027, 0052, 055 wherein the adding and capacity to the fleet can be provisioning a number of additional worker nodes to the set of worker nodes of the computing cluster as claimed); 

As per claim 6, claim 5 is incorporated and STEFANI further discloses determining that provisioning the number of additional worker nodes has resulted in a 3subsequent performance metric that exceeds the performance threshold, wherein the training 4data is generated in response to determining the number of additional worker nodes has 5resulted in the subsequent performance metric (STEFANI, paragraph 0039, 0040, 0055, wherein metric condition-based mechanisms beneficially react to existing conditions and improve the operational performance of the fleet); 

As per claim 7, claim 6 is incorporated and STEFANI further discloses wherein the training 2data comprising the one or more performance metrics, the subsequent performance metric, 3and the number of additional worker nodes provisioned during the first period of time (STEFANI, paragraph 0024-0025, 0055); 

As per claim 8, claim 1 is incorporated and STEFANI further discloses wherein the one or 2more performance metrics comprise at least one of: a number of pending queries, a number of 3pending tasks, a latency measurement, processing utilization, or memory utilization (STEFANI, Fig 3, paragraph 0027, For example, monitored operational metric values 110 may include but not be limited to input/output metrics 302 (e.g., a number of requests arriving to be processed by the model 304, a number of responses being generated from the model 306), latency metrics 308 (e.g., a time to process requests, such as an average processing time per request 310, maximum processing time for a request 312, minimum processing time for a request 314), reliability metrics 316 (e.g., indicating whether requests are actually being served, such as a failure rate 318), utilization metrics 320 (e.g., how busy is the central processing unit (CPU) or “CPU utilization” 322, how busy is the graphics processing unit (GPU) or “GPU utilization” 324, what is the current or recent memory usage 326, etc.) of the virtual machine and/or underlying host device); 

Claims 9, 12-15  and 18-20 are rejected under the same rationale as claims 1 and 3-8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over STEFANI et al (Pub. No.: US 2019/0164080 A1) (hereinafter STEFANI).

As per claim 2, claim 1 is incorporated and STEFANI further discloses wherein adjusting the 2set of worker nodes further comprises generating, by the computing service, a scaling task, 3wherein the scaling task is executed by a computing process, the computing process updating 4metadata associated with the computing cluster upon completion of the scaling task (STEFANI, paragraph 0052, wherein adding capacity includes instantiating another one or more model instances—e.g., launching one or more VMs, configuring the VMs, provisioning the model to the VMs, etc. Removing capacity, in some embodiments, includes shutting down (or otherwise terminating) one or more model instances). Although STEFANI does not explicitly state updating metadata, configuring/launching/provisioning/terminating the VMs can involve updating the metadata of the VMs. 
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the invention to modify STEFANI such that metadata are updated after performing the scaling task as claimed to achieve/indicate configuring/launching/provisioning/terminating the VMs because this would be a matter of design choice . 

Claim 10 is rejected under the same rationale as claim 2. 

As per claim 11, claim 10 is incorporated and STEFANI further discloses wherein the output indicating the 2predicted performance change indicates how many worker nodes will be utilized for 3computing tasks at a subsequent time, the subsequent time occurring within a predefined 4period of time in the future (STEFANI, Fig 7, paragraph 0040, 0055, wherein alternatively or additionally implement predictive auto-scaling. By analyzing at historical trends (e.g., using forecasting or machine learning techniques) embodiments can predict spikes or dips in traffic before they occur, and add or remove capacity ahead of time to provide a much smoother transition to an upcoming spike (or lull)); 

Claims 16-17 are rejected under the same rationale as claims 2 and 10-11. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456